DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 3-4, 9, 11, 14, 16, and 18 have been amended. Claims 5, 7, 10, and 17 have been cancelled. Claims 1-4, 6, 8-9, 11-16, and 18 are currently pending. 

Allowable Subject Matter

Claims 1-4, 6, 8-9, 11-16, and 18 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 9, and 16, the known prior art of record taken alone or in combination fails to teach a serial interface circuit configured to receive commands including a first type command for a memory access operation, the serial interface circuit including a serial data input configured to receive commands and address values, and a controller circuit configured, in response to receiving the first type command, decode the first type command to generate control signals for executing 

US PGPUB 2012/0246392 discloses a memory controller of a serial memory device that transmits acknowledgments to a host device when the memory request from the host has been completed. No mention of decoding the first type command to generate control signals for executing the memory access operation before receiving any subsequent command at the serial interface circuit, and generating a command received acknowledgement that indicates the first type command has been received prior to the memory access operation being completed is present. 

US PGPUB 2013/0067143 discloses a first type command that includes an address value and drives a serial stream of bits in synchronism with a clock signal. No mention of decoding the first type command to generate control signals for executing the memory access operation before receiving any subsequent command at the serial interface circuit, and generating a command received acknowledgement that indicates the first type command has been received prior to the memory access operation being completed is present.

US PGPUB 2015/0212738 discloses a memory controller that transmits acknowledgement signals after every memory request is received and allows simultaneous execution of multiple requests. No mention of decoding the first type command to generate control signals for executing the memory access operation before receiving any subsequent command at the serial interface circuit, and generating a command received acknowledgement that indicates the first type command has been received prior to the memory access operation being completed is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184